Exhibit 10.8
 
[img1.jpg]
 
March 20, 2014


Lilis Energy, Inc.
Avi Mirman
1900 Grant Street, Suite 720
Denver, CO 80203
 
Re:
Engagement Agreement for Financial Advisory Services

 
Dear Mr. Mirman:
 
MLV & Co. LLC (“MLV”) is pleased to provide this Engagement Agreement (the
“Agreement”) to Lilis Energy, Inc. (the “Company”).  The purpose of this
Agreement is to set forth the terms and conditions under which MLV will act as
the Company’s exclusive financial advisor as set forth herein.
 
1.
Engagement.  The Company engages MLV (“Advisor” or “we” or “us”) to act as the
Company’s exclusive financial advisor in connection with the following
transactions:

 
 
a.
Fairness Opinion.  You agree to engage MLV to provide, if requested by the
Company, a fairness opinion (the “Opinion”) for the Company in connection with
the acquisition of Shoreline Energy Corp. (the “Acquisition”), which shall
include, but not be limited to, determination of valuation ranges and potential
pricing of the Acquisition.

 
 
b.
Debt Restructuring.  You agree to retain MLV to assist the Company with the
proposed restructuring of the Company’s debt assuming consummation of the
Acquisition of approximately $60,000,000 (the “Debt Transaction”).

 
 
c.
Equity Transaction.  You agree engage MLV to assist the Company with an equity
financing (“Equity Transaction”); provided, that MLV’s acceptance of such
engagement shall be subject to the final determination of the type of equity
financing.

 
 
d.
Financial Advisory Services in connection with Business Combination
Transactions.  You agree to engage MLV to provide financial advisory services
and assist the Company with respect to the Acquisition (a “Business Combination
Transaction”).

 
Term. The initial term of the MLV’s engagement hereunder shall extend for a
period of six months (the “Initial Term”), commencing with the signing of this
Agreement. If neither party has terminated the Agreement prior to the expiration
of the Initial Term by written notice sent 30-days prior to the expiration of
the Initial Term, the term of this Agreement shall extend for additional
consecutive one-month periods (the “Extended Term”). The Initial Term and
Extended Term is herein called the “Term”. Notwithstanding the foregoing, this
Agreement may be terminated by either party, with or without cause, on ten (10)
days' written notice (which shall be given in accordance with the provisions of
Section 7) during the Term.
 
1251 Avenue of the Americas, 41st Floor, New York, NY 10020 | 212-542-5880 |
mlvco.com
 

--------------------------------------------------------------------------------

 
 
2.
Fees.

 
 
a.
A fee of twenty-five thousand dollars ($25,000) (the “Advisory Fee”) per month
for the first six months of the Term; provided, that upon payment of the Opinion
Fee the obligation to make Advisory Fee payments shall cease.  The initial
Advisory Fee shall be payable by wire transfer, to an account designated by MLV,
within three (3) business days of the effective date of this Agreement, and
thereafter the Advisory Fee shall be payable by wire transfer on the first
business day of each subsequent month.  The Advisory Fee payments are
non-refundable and will be credited toward any success fee paid to MLV pursuant
to Section 3(c) and (d) below.



 
b.
Fairness Opinion Fee.  The Company shall pay MLV an amount equal to two hundred
thousand dollars ($200,000) for issuance of the Opinion (the “Opinion
Fee”).  The Opinion Fee shall be payable by wire transfer, to an account
designated by MLV, within three (3) business days of the delivery of the Opinion
by MLV to the Company.  For the avoidance of doubt, the Opinion Fee shall be
payable to MLV irrespective of the conclusion reached in the Opinion rendered by
MLV.  The Opinion Fee is non-refundable and will be credited toward any success
fee paid to MLV pursuant to Section 3(e) below.



 
c.
Debt Restructuring Fee.  If, during the Term of this Agreement the Company
enters into a Debt Transaction with any party the Company shall pay to MLV a
success fee equal to 1% of the total senior/first lien debt funded, and 3% of
total subordinated/second lien/unsecured/mezzanine debt issued or incurred by
the Company in the Debt Transaction, payable in cash (the “Cash Fee”). The
obligation to pay the Cash Fee shall also apply to a Debt Transaction
consummated within six (6) months of expiration or termination of this Agreement
with a party or parties identified by MLV as a party contacted by MLV in
connection with the Debt Restructuring and who has entered into a non-disclosure
agreement with the Company in respect thereof (which list of parties shall be
mutually agreed upon promptly following such expiration or termination).  The
Cash Fee shall be paid to MLV by wire transfer, to an account designated by MLV,
on the closing date of the Debt Transaction.



 
d.
Equity Fee.  The fees payable to MLV in connection with an Equity Transaction
shall be negotiated in good faith based on the type of Equity Transaction
consummated and shall be in accordance with general industry standards for such
transaction.



 
e.
Business Combination Fee.  If, during the term of this Agreement and for a
period of six (6) months from the expiration or termination of this Agreement,
the Company enters into a Business Combination Transaction, the Company shall
pay to MLV a success fee equal to three hundred and fifty thousand dollars
$350,000, payable in cash (the “Business Combination Fee”).  The Business
Combination Fee shall be paid to MLV by wire transfer, to an account designated
by MLV, on the closing date of the Business Combination Transaction.

 
1251 Avenue of the Americas, 41st Floor, New York, NY 10020 | 212-542-5880 |
mlvco.com
2

--------------------------------------------------------------------------------

 
 
 
f.
Expenses.  The Company shall reimburse MLV for all reasonable out-of-pocket
expenses, including reasonable attorney’s fees, incurred by MLV in performing
its services hereunder up to an aggregate of $50,000 (the “Capped Amount”)
without prior approval of the Company. Any out-of-pocket expenses incurred by
MLV above the Capped Amount shall be pre-approved by the Company in
writing.  These expenses (except attorney’s fees which shall be billed upon the
closing of the Debt Transaction) shall be billed monthly and MLV shall provide
copies of receipts for such expenses.

 
3.
Future Financings.  The Company hereby grants MLV the right to participate in
any subsequent public or private equity financings that are commenced within
twelve (12) months of the completion of a debt or equity financing hereunder on
terms to be negotiated.

 
4.
Indemnification and Contribution.  Exhibit A is hereby incorporated into this
Agreement by reference and made a part of this Agreement.

 
5.
Termination.  Section 3 (Fees), Section 4 (Future Financings), Section 5
(Indemnification and Contribution), Section 6 (Termination) and Section 8
(Miscellaneous) will survive any termination of our engagement under this
Agreement.

 
6.
Notices.  Any notice provided for or permitted under this Agreement will be
treated as having been given (a) when delivered personally, (b) when sent by
commercial overnight courier with written verification of receipt, on the next
business day after its delivery to the courier during normal business hours, or
(c) when mailed postage prepaid by certified or registered mail, return receipt
requested, on the fifth (5) business day after its date of posting.  Notices
shall be sent to the addresses set forth below, or at such other place of which
the other party has been notified in accordance with the provisions of this
Section:

 
 
If to MLV:
MLV & Co. LLC

 
1251 Avenue of the Americas, 41st Floor

 
New York, NY  10020

Attention: Dean Colucci, President
Telephone: (212) 542-5870


If to Company:                     Lilis Energy, Inc.
1900 Grant Street, Suite 720
Denver, CO 80203
 
7.
Miscellaneous.  This Agreement will be governed by and construed in accordance
with the laws of New York, without regard to its conflict of law
principles.  This Agreement embodies the entire agreement and understanding
between you and us and supersedes all prior agreements and understandings
relating to the subject matter of this Agreement.  This Agreement may be
executed in any number of counterparts.  The invalidity or unenforceability of
any provision of this Agreement will not affect the validity or enforceability
of any other provisions of this Agreement, which will remain in full force and
effect.  This Agreement is solely for the benefit of you and us, and no other
person (other than the Indemnified Persons set forth in Exhibit A hereto) will
acquire or have any rights by virtue of this Agreement.  This Agreement may not
be amended without the written consent of each of the parties hereto.

 
1251 Avenue of the Americas, 41st Floor, New York, NY 10020 | 212-542-5880 |
mlvco.com
3

--------------------------------------------------------------------------------

 
 
MLV and the Company hereby irrevocably waive all right to trial by jury in any
action, proceeding, or counterclaim (whether based upon contract, tort or
otherwise) in connection with any dispute arising out of this Agreement or any
matters contemplated by this Agreement.  In addition, MLV and the Company each
hereby irrevocably submits to the jurisdiction of the courts of the State of New
York and the Federal courts of the United States of America located in the
Borough of Manhattan, The City of New York in respect of the interpretation and
enforcement of the terms of this Agreement, and hereby waives, and agrees not to
assert, as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof, that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in said courts or that the
venue thereof may not be appropriate or that this Agreement may not be enforced
in or by such courts, and MLV and the Company hereby irrevocably agrees that all
claims with respect to such action or proceeding shall be heard and determined
in such a New York State or Federal court.
 
 
We are delighted to accept this engagement and look forward to working with you
on this assignment.  Please confirm that the foregoing is in accordance with
your understanding by signing and returning to us the enclosed duplicate of this
Agreement.

 
 
You acknowledge that we are not an advisor as to legal, tax, accounting or
regulatory matters in any jurisdiction.  You should consult with your own
advisors concerning such matters and are responsible for making your own
independent investigation and appraisal of the transactions contemplated by this
Agreement, and we have no responsibility or liability to you with respect to
such matters.

 
[Remainder of the page intentionally left blank]
 
1251 Avenue of the Americas, 41st Floor, New York, NY 10020 | 212-542-5880 |
mlvco.com
4

--------------------------------------------------------------------------------

 
 
Sincerely,


MLV & Co. LLC
       
By:
/s/ Dean Colucci
 
Name:
Dean Colucci
 
Title:
President
 



Agreed and accepted as of the date first above written.
 
Lilis Energy, Inc.
       
By:
/s/ Avi Mirman
 
Name:
Avi Mirman
 
Title:
President
 



1251 Avenue of the Americas, 41st Floor, New York, NY 10020 | 212-542-5880 |
mlvco.com
5

--------------------------------------------------------------------------------

 
 
Exhibit A to Engagement Letter
 


The Company shall:


 
(a)
indemnify MLV and hold it harmless against any and all losses, claims, damages
or liabilities to which MLV may become subject arising in any manner out of or
in connection with the rendering of services by MLV hereunder (including any
services rendered prior to the date hereof) or the rendering of additional
services by MLV as requested by the Company that are related to the services
rendered hereunder, unless it is finally judicially determined that such losses,
claims, damages or liabilities resulted  from the gross negligence, willful
misconduct of MLV or MLV’s breach of any provision of this Agreement; and



 
(b)
reimburse MLV promptly for any reasonable legal or other expenses reasonably
incurred by it in connection with investigating, preparing to defend or
defending, or providing evidence in or preparing to serve or serving as a
witness with respect to, or otherwise relating to, any lawsuits, investigations,
claims or other proceedings arising in any manner out of or in connection with
the rendering of services by MLV hereunder or the rendering of additional
services by MLV as requested by The Company that are related to the services
rendered hereunder (including, without limitation, in connection with the
enforcement of this Agreement and the indemnification obligations set forth
herein); provided, however, that in the event a final judicial determination is
made adverse to MLV to the effect specified at the conclusion of paragraph (a)
above, MLV will remit to the Company any amounts reimbursed under this paragraph
(b).  MLV agrees that if a claim for whatever reason shall be brought or
asserted against an Indemnified Person (as defined below), such Indemnified
Person shall promptly notify the Company, and the Company shall be entitled to
assume the defense thereof, including the employment of counsel and the payment
of all reasonable fees and expenses.



The Company agrees that the indemnification and reimbursement commitments set
forth in this Exhibit A shall apply regardless of whether the Company or MLV is
a formal party to any such lawsuits, investigations, claims or other proceedings
and that such commitments shall extend upon the terms set forth in this
paragraph to any controlling person, affiliate, director, officer, employee or
consultant of MLV (each, with MLV, an “Indemnified Person”). The Company further
agrees that, without MLV’s prior written consent, it will not enter into any
settlement of a lawsuit, claim or other proceeding arising out of the
transactions contemplated by this Agreement (whether or not MLV or any other
Indemnified Person is an actual or potential party to such lawsuit, claim or
proceeding) unless such settlement includes an explicit and unconditional
release from the party bringing such lawsuit, claim or other proceeding of all
Indemnified Persons. The Company shall not be required to indemnify any
Indemnified Person for any amount paid or payable by such party in the
settlement or compromise of any claim or action against such Indemnified Person
without the Company’s express prior written consent.


The Company further agrees that the Indemnified Persons are entitled to retain
(at their own expense) a single separate counsel of their choice in connection
with any of the matters in respect of which indemnification, reimbursement or
contribution may be sought under this Agreement.


1251 Avenue of the Americas, 41st Floor, New York, NY 10020 | 212-542-5880 |
mlvco.com
6 

--------------------------------------------------------------------------------

 
 
The Company and MLV agree that if any indemnification or reimbursement sought
pursuant to this Exhibit A is judicially determined to be unavailable for a
reason other than the gross negligence, willful misconduct or breach of contract
of MLV, then, whether or not MLV is the Indemnified Person, the Company and MLV
shall contribute to the losses, claims, damages, liabilities and expenses for
which such indemnification or reimbursement is held unavailable (i) in such
proportion as is appropriate to reflect the relative benefits to the Company on
the one hand, and MLV on the other hand, in connection with the transactions to
which such indemnification or reimbursement relates, or (ii) if the allocation
provided by clause (i) above is judicially determined not to be permitted, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative faults of the Company on the one
hand, and MLV on the other hand, as well as any other equitable considerations;
provided, however, that in no event shall the amount to be contributed by MLV
pursuant to this paragraph exceed the amount of the fees actually received by
MLV hereunder.
 
 
1251 Avenue of the Americas, 41st Floor, New York, NY 10020 | 212-542-5880 |
mlvco.com
7

--------------------------------------------------------------------------------